1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election of the species corresponding to the conjugate recited at claim 45, page 34 of the preliminary amendment, line 1, in the reply filed on January 6, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Search and examination has been extended to all of the species encompassed by the instant amended claims, which have been examined on the merits in their entirety.
3.	The disclosure is objected to because of the following informalities: The incorporation-by-reference to the sequence listing at page 270, paragraph [00710], needs to be moved to page 1 of the specification, after paragraph [0001].  See 37 CFR 1.77(b)(5).  Appropriate correction is required.
	The substitute specification filed May 9, 2022 has not been entered because it was not accompanied by a statement of no new matter as required by 37 CFR 1.125(b).  Upon submission of the required statement explicitly referring to the substitute specification filed May 9, 2022, the substitute specification will be entered and the above objection to the disclosure will be overcome.
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 8, 13, 15, 17-19, 21, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The definition of W1 in claim 8 is unclear as to what the difference is between W1 being a single bond and W1 being absent.  This distinction between W1 being a single bond or being absent affects the interpretation of claim 11.  It is unclear if “when present” in claim 11 refers to the embodiment of claim 8 in which W1 is a divalent spacer, or if it also includes the embodiment in which W1 is a single bond.  Claim 35 is unclear as to the number of heteroatoms which are required to be present in ring B.  Formula (III) explicitly requires ring B to comprise at least one N heteroatom.  In the three alternative definitions of ring B in claim 35, which recite that the heterocycloalkyl or heteroaryl  include “1 or 2 heteroatoms” or “1, 2, 3, or 4 heteroatoms”, it is unclear if these phrases are inclusive of, or in addition to, the N heteroatom explicitly shown in Formula (III).
6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8, 11, 13, 15, 17-19, and 21 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 defines the variables n and m as being integers ranging from 1 to 8.  However, claim 8, which depends upon claim 7, defines the same variables as ranging from 1 to 30.  Claim 8, in part, broadens rather than further limits the scope of claim 7 upon which claim 8 depends, and claim 8 is therefore an improper dependent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
7.	Claims 1, 5, 7, 8, 11, 13, 15, 17-19, 21-26, 28, 30-33, 35, 39, 44, and 46-52 are objected to because of the following informalities:  At claim 1, last line, “imides” should be changed to “imide” so as to match the indefinite article “an”.  At claims 8, 17-19, 21, and 22, a hyphen should be inserted between “antigen” and “binding” so as to be consistent with the terminology used in claims 1, 5, and 7.  At claim 8, page 5 of the amendment filed May 9, 2022, line 7, “payload” should be deleted, consistent with the amendment made to claim 7.  At claim 11, line 3, “subscript” is misspelled.  At claim 17, line 1, and claim 18, line 1, “drug” should be deleted so as to be consistent with the terminology used in claim 8.  At claim 28, last line, “and” should be inserted before “bortezomib” so that standard Markush terminology is used.  Claim 30 does not end with a period.  At claim 35, line 6, and at claim 35, page 13 of the amendment, line 19, the comma after “hydrogen” should be deleted.  At claim 35, page 13 of the amendment, line 22, the comma after “cycloalkyl” should be deleted; and “R5a” should be re-written as “R5a”.  At claim 35, page 13 of the amendment, line 26, “with” should be inserted after “substituted”.  At claim 39, line 6, “or” should be inserted before “a pharmaceutically”.  At claim 44, line 2, the subscript “n” should be changed to a subscript “m” so as to match Formula (I) at claim 7, line 3.  Appropriate correction is required.
8.	Claims 1, 5, 7, 8, 11, 13, 18, 19, 24-26, 28, 30, 31, 33, 43, and 46-50 are rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 2020/168017 in view of Johansen et al (U.S. Patent Application Publication 2015/0376161), Philips et al (U.S. Patent Application Publication 2018/0140700), Kline et al (U.S. Patent Application Publication 2016/0257709), or Beria et al (U.S. Patent Application Publication 2010/0034837).  The WO Patent Application ‘017 teaches conjugates of a TLR agonist molecule linked to a tumor targeting polypeptide, optionally through a linker.  The TLR agonist molecule can be a TLR7 or TLR8 agonist.  The tumor targeting polypeptide can be trastuzumab.  The tumor-targeting polypeptide can have one or more non-naturally encoded amino acids, incorporated therein for conjugation to the TLR agonist molecule and the cytotoxic compound.   In addition to the TLR agonist molecule, a cytotoxic agent can also be linked to the tumor targeting polypeptide.  The conjugates can be combined with a pharmaceutically acceptable carrier or excipient, and are used therapeutically to treat cancer such as breast cancer.  Treatment can be followed with a combination of trastuzumab and paclitaxel.  See, e.g., paragraphs [0007], [0034], [0049], [0062], [0069], [00122], [00184], [00268], [00285], [00393], [00422], [00765], [00792], and [00800]; and claims 1, 9, 10, 20, 21, and 40.  
The WO Patent Application ‘017 does not teach a conjugate of a TLR7 or TLR8 agonist with trastuzumab which is also conjugated to doxorubicin, DM1, hemiasterlins, or PNU-159682 (i.e., the PA of instant claim 33), although doxorubicin and morpholino derivatives, maytansinoid, and anti-tubulin agents are listed in paragraph [00184] as cytotoxic agents which can also be conjugated to the tumor targeting polypeptide.  Johansen et al teach that it is known to treat breast cancer by administering a trastuzumab-doxorubicin conjugate.  See, e.g., claims 70 and 73.  Phillips et al teach that it is known to conjugate DM1, a thiol-containing maytansinoid, to trastuzumab for use in the treatment of HER2-positive breast cancer.  See, e.g., paragraph [0009].  Kline et al teach that tubulin polymerization inhibitors, including hemiasterlin and amino-HTI-286, can be conjugated to antibodies such as trastuzumab for the treatment of cancer, including breast cancer.  See, e.g., the Abstract; paragraphs [0026], [0352], [0448], and [0462]; and claims 33, 68, 69, 92, and 93.  Beria et al teach that PNU-159682 can be conjugated to antibodies such as trastuzumab and used for the treatment of cancer such as breast cancer.  See, e.g., paragraphs [0013], [0028], [0088], [0090], [0093], [0101], [0213], [0240], and [0244]; and claims 15, 19, and 44.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the conjugates linked to a cytotoxic agent of the WO Patent Application ‘017 wherein the cytotoxic agent is doxorubicin, DM1, hemiasterlins, or PNU-159682, because the WO Patent Application ‘017 does not set forth any limits on the cytotoxic agent which can be linked to their conjugate; because the WO Patent Application ‘017 explicitly recites doxorubicin and morpholino derivatives, maytansinoid, and anti-tubulin agents as examples of cytotoxic agents which can be linked to their conjugates; because Johansen et al, Philips et al, Kline et al, or Beria et al teach that doxorubicin, DM1, hemiasterlins, or PNU-159682 are known to be useful in the form of trastuzumab conjugates for the treatment of breast cancer, i.e. for the same purposes that the cytotoxic agent-linked conjugates of the WO Patent Application ‘017 are used; and because the substitution of one known and functionally equivalent cytotoxic agent for another, with only the expected result that the modified conjugate continues to be therapeutically useful, is routine in the therapeutic conjugate arts.  See also MPEP 2143(I)(B).  It would further have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal ratios of antibody, TLR agonist molecule, and cytotoxic agent in the cytotoxic agent-linked conjugates of the WO Patent Application ‘017 as modified above by Johansen et al, Philips et al, Kline et al, or Beria et al, because component ratio is an art-recognized result-effective variable which is routinely determined and optimized in the therapeutic conjugate arts.
	With respect to instant claim 8, note that any linker taught or suggested by the WO Patent Application ‘017 will meet the requirements of Formula (II), in which W1, X, W6, HP, and SG can all be absent, and R’ embraces any divalent residue, i.e. any linker.  With respect to instant claims 11 and 13, note that the claims do not require W1 or W6 to be present.
	The disclosure of the WO Patent Application ‘017 relied upon in the above rejection is also disclosed, under the test of 35 U.S.C. 112(a), in provisional application 62/804,742, to which the WO Patent Application ‘017 claims priority.  See, e.g., paragraphs [0004], [0032], [0038], [0069], [00131], [00152], [00169], [00273], [00277], [00306], [00392], [00402], and [00411]; and claims 1-5 and 17; of the provisional application.  Accordingly, the disclosure of the WO Patent Application ‘017 relied upon in the above rejection is available as prior art against the instant claims under 35 U.S.C. 102(a)(2).
9.	Claim 17 is rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 2020/168017 in view of Kline et al (U.S. Patent Application Publication 2016/0257709).  Application of the WO Patent Application ‘017 and Kline et al is the same as in the above rejection of claims 1, 5, 7, 8, 11, 13, 18, 19, 24-26, 28, 30, 31, 33, 43, and 46-50.  The WO Patent Application ‘017 teaches incorporating one or more non-naturally encoded amino acids into the tumor-targeting polypeptide, for conjugation of the TLR agonist molecule or of the cytotoxic compound.  The WO Patent Application ‘017 teaches that the non-naturally encoded amino acid can comprise a reactive group such as an azide group, which can undergo reaction via Huisgen [3+2] cycloaddition.  See, e.g., paragraph [0281] of the WO Patent Application ‘017; and paragraph [00165] of provisional application 62/804,742, to which the WO Patent Application ‘017 claims priority.  The WO Patent Application ‘017 does not teach conjugation via forming an R’ group as recited in claim 17.  Kline et al teach conjugation of tubulin polymerization inhibitors, including hemiasterlin and amino-HTI-286, to antibodies, wherein conjugation occurs through a [3+2] alkyne-azide cycloaddition reaction.  A fused cyclic group comprising a triazole ring attached to the tubulin polymerization inhibitor is reacted with an alkyne group attached to the antibody, resulting in a linkage identical to the first-recited structure of claim 17.  See, e.g., paragraphs [0189] and [0191]; pages 36-43 and 47-56, various structures; paragraphs [0283], [0288], and [0294]; pages 83-89, various structures; and paragraphs [0320] - [0323] and [0458] - [0460].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the cytotoxic agent-linked conjugates suggested by the WO Patent Application ‘017 and Kline et al as outlined in the above rejection, by reaction between the trastuzumab and either or both of the TLR agonist molecule and the tubulin polymerization inhibitors, including hemiasterlin and amino-HTI-286, using a [3+2] alkyne-azide cycloaddition reaction as taught by Kline et al, because the WO Patent Application ‘017 teaches modifying its tumor-targeting polypeptide, i.e. its antibody, with an azide group for conjugation reaction via Huisgen [3+2] cycloaddition; because Kline et al teach particular alkyne-containing reactive groups for conjugation of an antibody to an anti-cancer drug via [3+2] alkyne-azide cycloaddition reaction; and because the use of a standard alkyne-containing reactant group would have been expected to produce only the expected [3+2] cycloaddition and conjugation between the antibody and the anti-cancer agent.
10.	The amendment to claim 1 overcomes the provisional non-statutory double patenting rejection and the anticipation and obviousness rejections set forth in sections 7 and 8-17 of the Office action mailed February 10, 2022.
11.	Claims 15, 21, and 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and/or 35 U.S.C. 112(d) and the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 22, 23, 32, 39, 44, 51, and 52 would be allowable if rewritten to overcome the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 34, 36-38, 41, 42, and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
June 2, 2022